UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50970 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) United States 42-1597948 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 40 Main Street, Putnam, Connecticut 06260 (Address of principal executive offices) (Zip Code) (860) 928-6501 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) o YES x NO As of October 31, 2010, there were 6,528,863 shares of the registrant’s common stock outstanding. PSB Holdings, Inc. Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at September 30, 2010 (Unaudited) and June 30, 2010 (Audited) 1 Condensed Consolidated Statements of Income for the Three Months Ended September 30, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended September 30, 2010 and 2009 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2010 and 2009 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 Part II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. [Reserved] 34 Item 5. Other Information 34 Item 6. Exhibits 34 SIGNATURES 35 Part I. FINANCIAL INFORMATION Item 1. Financial Statements PSB Holdings, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, June 30, (Unaudited) (Audited) (in thousands except share data) ASSETS Cash and due from depository institutions $ $ Interest-bearing demand deposits with other banks Total cash and cash equivalents Securities available for sale (at fair value) Securities held-to-maturity (fair value of $110,033 as of September 30, 2010 and $83,698 as of June 30, 2010) Federal Home Loan Bank stock, at cost Loans held-for-sale Loans Allowance for loan losses (2,580 ) (2,651 ) Net loans Premises and equipment Accrued interest receivable Other real estate owned Goodwill Intangible assets Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Mortgagors’ escrow accounts Federal Home Loan Bank advances Securities sold under agreements to repurchase Other liabilities Total liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.10 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.10 par value, 12,000,000 shares authorized, 6,943,125 shares issued, 6,528,863 shares outstanding at September 30, 2010 and June 30, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive loss (1,895 ) (2,776 ) Unearned ESOP shares (1,821 ) (1,821 ) Unearned stock awards (212 ) (212 ) Treasury stock, at cost (414,262 shares at September 30, 2010 and June 30, 2010) (4,213 ) (4,213 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements. 1 PSB Holdings, Inc. Condensed Consolidated Statements of Income (Unaudited) Three Months Ended September 30, (in thousands, except share data) Interest and dividend income: Interest on loans $ $ Interest and dividends on investments Total interest and dividend income Interest expense: Deposits and escrow Borrowed funds Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Fees for services Mortgage banking activities 48 65 Net commissions from brokerage service 38 13 Other than temporary impairment losses on investments Gross impairment losses (751 ) (522 ) Less: Impairments recognized in OCI Net impairment losses recognized in earnings (173 ) (330 ) Gain on sale of securities Other income Total noninterest income Noninterest expense: Compensation and benefits Occupancy and equipment Data processing Advertising and marketing 60 64 Prepayment penalties on borrow ings - FDIC deposit insurance Writedow n of other real estate ow ned - Other noninterest expense Total noninterest expense Income before income tax expense Income tax expense NET INCOME $ $ Earnings per common share Basic $ $ Diluted $ $ See notes to condensed consolidated financial statements. 2 PSB Holdings, Inc. Condensed Consolidated Statements of Changes in Stockholders’ Equity For the Three Months Ended September 30, 2010 and 2009 (Unaudited) Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Unearned ESOP Shares Unearned Stock Awards Treasury Stock Total Stockholders’ Equity (in thousands) Balances at June 30, 2009 $ ) $ ) $ ) $ ) $ Dividends declared - - (103 ) - (103 ) Stock-based compensation - 22 - 22 Comprehensive loss: Net income - Net change in unrealized holding losses on available-for-sale securities, net of tax effect - Comprehensive loss Balances at September 30, 2009 $ ) $ ) $ ) $ ) $ Balances at June 30, 2010 $ ) $ ) $ ) $ ) $ Stock-based compensation - 22 - 22 Comprehensive income: Net income - Net change in unrealized holding losses on available-for-sale securities, net of tax effect - Comprehensive income Balances at September 30, 2010 $ ) $ ) $ ) $ ) $ See notes to condensed consolidated financial statements. 3 PSB Holdings, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended September 30, (in thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization of securities, net 52 Gain on sales and calls of securities, net (254 ) (331 ) Write dow n of securities Net decrease in loans held-for-sale Change in deferred loan costs, net 6 12 Provision for loan losses Loss on sale of other real estate ow ned - 6 Writedow n of other real esate ow ned - Depreciation and amortization Amortization of core deposit intangible 37 44 (Increase) decrease in accrued interest receivable and other assets (248 ) Increase in cash surrender value of bank ow ned life insurance (71 ) (70 ) Bank ow ned life insurance death benefit income - (605 ) (Decrease) increase in other liabilities (265 ) 1 Stock-based compensation 22 71 Net cash provided by operating activities Cash flows from investing activities Proceeds from sales of available-for-sale securities Proceeds from maturities of available-for-sale securities Purchase of held-to-maturity securities (46,477 ) (4,265 ) Proceeds from maturities of held-to-maturity securities - Loan originations net of principal collections (1,104 ) Recoveries of loans previously charged off 12 10 Proceeds from sale of other real estate ow ned - Capital expenditures - premises and equipment (5 ) (523 ) Net cash provided by investing activities (7,319 ) Cash flows from financing activities Net (decrease) increase in savings, demand deposits and NOW accounts (5,849 ) Net increase (decrease) in time deposit accounts (4,002 ) Net decrease in mortgagors’ escrow account (799 ) (723 ) Proceeds from Federal Home Loan Bank advances - Repayments of Federal Home Loans Bank advances (9,000 ) (14,000 ) Net increase in securities sold under agreement to repurchase Dividends paid - (131 ) Net cash used by financing activities (4,470 ) (8,130 ) (Decrease) increase in cash and cash equivalents (10,955 ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ $ Supplemental disclosures Cash paid during the period for: Interest $ $ Income taxes paid $ $
